DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the reply received 4/14/2021.
Claims 1, 7, 21, 22, 24, 25, 27-37 are pending.
Claims   2-6, 8-20, 23, 26 are cancelled.

Allowable Subject Matter
Claim 31 is allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, there is a lack of antecedent basis for “the remaining surfaces”.
Claims 28-32, recite “a composition according to claim 1”.  There is no “composition” recited in claim 1.  It is not clear if “composition” is referring to, for 
    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 21, 25, 27, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244001 to Wang in view of US 2010/0252241 to McDermott
Regarding claim 1, Wang teaches a coating deposited on a metal substrate (par. 6, substrate can be metal),
wherein the coating comprises a hydrophobic functional layer coated over a
nanostructured coating material, (par. 31),
wherein the nanostructured coating material comprises a metal oxide that is deposited onto the substrate (abstract),
the use of an aluminum substrate par. 29.
Wang does not teach, 
and wherein the metal oxide and the substrate comprise different metals.
McDermott teaches coating an aluminum substrate in a heat exchanger with titanium oxide. (par. 22)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of McDermott, in order to use an 
	
Regarding claim 7, Wang as modified teaches a coating according to claim 1, wherein the nanostructured coating material is hydrophobic. (abstract)

Regarding claim 21, Wang as modified teaches the heat exchanger comprising regions that comprise a coating according to claim 1. (see the McDermott reference’s heat exchanger in the rejection of claim 1).

Regarding claim 25, Wang as modified teaches a heat exchanger according to claim 21, wherein when the heat exchanger is in operation, droplets are ejected from the coating at an arithmetic mean droplet diameter less than about 500 micrometers. (Wang, Fig 5A, the figure shows droplets of a diameter between 4 and 50 micrometers).

Regarding claim 27, Wang as modified teaches a heat exchanger according to claim 21, wherein when the heat exchanger is in operation, frost formation on the heat exchanger is reduced or eliminated in comparison with an identical system that does not comprise the coating.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the 
	
Regarding claim 30, Wang as modified teaches a composition according to claim 1, wherein the nanostructured coating material is immobilized on the substrate by heat treatment at a temperature from 100 °C to 600 °C. (par. 34, 180 C to 340 C).

Regarding claim 32, Wang as modified teaches the composition according to claim 1, but does not teach,
wherein the substrate comprises aluminum and the nanostructured coating material comprises zinc.
McDermott teaches making metal oxides on aluminum parts (abstract) where one of the oxides can be zinc. (par. 65).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of McDermott, in order to use titanium oxide on an aluminum heat exchanger, if desired, since such a coating has been demonstrated to be compatible with aluminum substrates.    



Claim 22, 24, 35, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244001 to Wang in view of US 2010/0252241 to McDermott and US 2014/0231052 to Takasawa.
Regarding claim 22, Wang as modified teaches the heat exchanger according to claim 21, but does not teach,
further comprising regions that comprise one or more hydrophilic surface(s).
Takasawa teaches a water droplet can be quickly removed by bringing it into contact with a hydrophilic film on a heat exchanger fin (abstract).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of Takasawa, in order to quickly remove water from the heat exchangers main surfaces.

Regarding claim 24, Wang as modified teaches the heat exchanger according to claim 22, but does not teach,
wherein the regions that comprise the coating are partially coated surfaces of fins, wherein the partially coated surfaces are adjacent surfaces in the heat exchanger and the remaining surfaces of the heat exchanger are hydrophilic.
Takasawa teaches a fin that is hydrophobic on a first side (i.e., the fin is partially coated), and such a fin will be connected to a tube or other member from which heat must be removed (i.e. the partially coated surfaces are adjacent other surfaces that are not coated).  The second side of the fins (the remaining surfaces) are coated with a hydrophilic material.  (par. 17 and 18).     


Regarding claim 35, Wang as modified teaches the heat exchanger according to claim 21, but does not teach,
wherein the substrate comprises aluminum fins.
Takasawa teaches a heat exchanger with fins (title, abstract).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of Takasawa, in order to enhance the heat transfer capability of the heat exchanger.

Regarding claim 36, Wang as modified teaches a heat exchanger according to claim 35, but does not teach,
wherein the nanostructured coating material comprises zinc.
McDermott teaches making metal oxides on aluminum parts (abstract) where one of the oxides can be zinc. (par. 65).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of McDermott, in order to use  titanium oxide on an aluminum heat exchanger, if desired, since such a coating has been demonstrated to be compatible with aluminum substrates.    

Regarding claim 37, Wang as modified teaches a heat exchanger according to claim 21, but does not teach,
fins that comprise the coating, configured to alternate with fins that are coated with a hydrophilic material.
Takasawa teaches alternating fins that treated with a hydrophobic material with fins that are coated with a hydrophilic material (par. 17 and 18).     
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of Takasawa, in order to provide alternating surfaces that can absorb water for drainage purposes and repel water to prevent frost formation.

Claims 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244001 to Wang in view of US 2010/0252241 to McDermott and US 2015/0175317 to Imai.
Regarding claims 28 and 33, Wang as modified teaches a composition according to claims 1, and 21 but does not teach, 
wherein the metal oxide of the nanostructured coating material comprises a transition metal oxide, tin (IV) oxide, magnesium (II) oxide, aluminum oxide, or an earth metal oxide.
Imai teaches (par. 179) that magnesia (MGO, magnesium II oxide, per par. 46 of applicant’s published application) is useful as a hydrophobic cover material.
Imai is reasonably pertinent to the problem faced by the inventors, because Imai teaches a hydrophobic coating material.
.      
	
Claims 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244001 to Wang in view of US 2010/0252241 to McDermott and US 2014/0178641 to LeBlanc.
	Regarding claims 29 and 34, Wang as modified teaches a composition according to claims 1 and 21, but does not teach, 
wherein the hydrophobic functional layer comprises alkylsilane, vinylsilane, phenylsilane, or fluoroalklylsilane.
LeBlanc teaches a hydrophobic surface (par. 3) that can be used on a heat exchanger (par. 68) where the surface is treated with fluoro-alkysilane (par. 64).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang, in view of, LeBlanc, in order to use a hydrophobic material that is known to be used in heat exchangers, depending upon the specific needs and engineering requirements of a given end use design.    

Conclusion
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763